ACCEPTED
                                                                                       12-15-00093-CR
                                                                          TWELFTH COURT OF APPEALS
                                                                                        TYLER, TEXAS
                                                                                  9/29/2015 8:54:12 AM
                                                                                             Pam Estes
                                                                                                CLERK

                  IN THE COURT OF APPEALS FOR THE
                  12TH DISTRICT OF TEXAS AT TYLER
                                                                      FILED IN
                                                               12th COURT OF APPEALS
                                                                    TYLER, TEXAS
JOSE IGNACIO LOPEZ-                     §                      9/29/2015 8:54:12 AM
HERNANDEZ,                              §                             PAM ESTES
  APPELLANT                             §                               Clerk
       v.                               §           No. 12-15-00093-CR
THE STATE OF TEXAS,                     §
  APPELLEE                              §


     STATE’S FIRST MOTION FOR EXTENSION OF TIME TO FILE
                ANSWER TO APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, the State of Texas, by and through her Assistant District

Attorney for Nacogdoches County, and tenders this motion for an extension of

time to file the State’s Answer to Appellant’s Brief, pursuant to Texas Rules of

Appellate Procedure 10.5(b) and 49.2. In support of this motion, the State would

show the following:

                                        I.

      The case is styled Jose Ignacio Lopez-Hernandez v. The State of Texas, and

is an appeal from trial in the 420th District Court in Nacogdoches County, Texas,

in cause number F1521498.

                                        II.

      Appellant’s brief was filed on August 31, 2015, and the State’s answer in the

instant case is currently due on September 29, 2015.       The State respectfully
requests an extension of time to file the State’s answer so that the answer will be

due on October 30, 2015. The State has not previously requested an extension of

time to file an answer.

                                       III.

      The extension of time to file is not requested for the purpose of an improper

delay but so that the State might adequately respond to Appellant’s motion. The

State alleges good cause exists for the extension due to counsel’s preparation and

work on other cases, namely:

       The State of Texas v. Decobie Dywain Durden, Cause Number
        F1521939, wherein the defendant is charged with the offense of
        Capital Murder, is set for trial in the 420th District Court;
       The State of Texas v. Rynikki Oshay Williams, Cause Number
        F1421331, wherein the defendant is charged with Aggravated
        Assault with a Deadly Weapon, is set for trial in the 420 th District
        Court;
       The State of Texas v. Rena Chonta Fontenot, Cause Number
        F1420990, wherein the defendant is charged with Possession of a
        Controlled Substance, is set for trial in the 420th District Court;
       The State of Texas v. Jared Blaine Fogle, Cause Number
        F1521649, wherein the defendant is charged with Theft, is set for
        trial in the 420th District Court;
       The State of Texas v. Marvin Earl Tolliver, Cause Number
        F1420603, wherein the defendant is charged with Aggravated
        Kidnapping, is set for trial in the 420th District Court;
       Moreover, our office has recently undergone personnel changes,
        leaving us with fewer attorneys in the courtroom to share the
        caseload.
       Once these matters have been adequately addressed, Appellee will
        have sufficient time to devote to this Answer to Appellant’s Brief.

                                                                                 2
      WHEREFORE, premises considered, the State respectfully requests that

the Court grant the instant motion and extend the time for filing the State’s answer

until October 30, 2015.




                                             Respectfully submitted,



                                             _______________________
                                             Andrew E. Jones
                                             Assistant District Attorney
                                             Nacogodoches County, Texas
                                             State Bar No. 24073562
                                             101 West Main Street, Ste. 250
                                             Nacogdoches, TX 75961
                                             Phone: (936) 560-7766
                                             FAX: (936) 560-6036




                                                                                  3
                        CERTIFICATE OF SERVICE


      A true copy of the State’s motion has been served via FAX/certified

mail/hand delivery on counsel for Appellant, Reynaldo Morin, on this, the 29th day

of September, 2015.



                                            ___________________________
                                            Andrew E. Jones
                                            Assistant District Attorney
                                            Nacogdoches County, Texas
                                            State Bar No. 24073562
                                            101 West Main Street, Ste. 250
                                            Nacogdoches, TX 75961
                                            Phone: (936) 560-7766
                                            FAX: (936) 560-6036




                                                                                4